                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DARREN EADES,                                    :
    Plaintiff                                    :           No. 1:19-cv-512
                                                 :
               v.                                :           (Judge Kane)
                                                 :
JOHN WETZEL, et al.,                             :
     Defendants                                  :

                                        MEMORANDUM

       On March 21, 2019, pro se Plaintiff Darren Eades (“Plaintiff”), who is currently

incarcerated at the State Correctional Institution Smithfield in Huntingdon, Pennsylvania (“SCI

Smithfield”), initiated the above-captioned action by filing a complaint pursuant to 42 U.S.C.

§ 1983 and the Fair Credit Report Act (“FCRA”) against Defendants John Wetzel (“Wetzel”),

Mr. Dribelbris (“Dreibelbis”), Mr. Swisher (“Swisher”), Debra Jadlocks (“Jadlocki”), 1 Ms. P.

Luther (“Luther”), and Mr. Rupert (“Rupert”). (Doc. No. 1.) Presently before the Court is

Defendants’ motion to dismiss Plaintiff’s complaint. (Doc. No. 14.) After receiving an

extension of time (Doc. Nos. 16, 17), Plaintiff filed a brief in opposition to Defendants’ motion

(Doc. No. 18) on July 25, 2019. Defendants have neither filed a reply brief nor moved for an

extension of time to do so. Accordingly, because the time period for filing a reply brief has

expired, the motion to dismiss is ripe for disposition.

I.     BACKGROUND

       Plaintiff alleges that at some unknown time, he “read in the newspaper that on April 3,

2018, a company named Accreditation Audit Risk-Management Security, LLC (AARMS) had




1
 Defendants’ filings clarify that the correct spelling of Defendants Dribelbris and Jadlocks’ last
names is Dreibelbis and Jadlocki, respectively. The Court therefore will direct the Clerk of
Court to amend the docket to reflect the correct spelling.
suffered a data breach, while in possession of the private information of 13,100 inmates, 680

employees and 11 others within the State Department of Corrections (DOC).” (Doc. No. 1 at 7.)

AARMS notified the DOC of the data breach on April 9, 2018. (Id.) Defendant Wetzel,

however, did not mail notice of the data breach to Plaintiff until July 19, 2018, and Plaintiff

received the notice on July 24, 2018. (Id.)

        Plaintiff maintains that the DOC “never informed [him] that they would be distributing

his private information (Full Name, Home Address, Social Security Number and Medical

Records) to a third party, which is contracted vendor of the DOC.” (Id.) He alleges that the

DOC “failed to obtain a signed release form (DC-108 form) from [him] which would have

authorized the release of his private information to a third party.” (Id.) Plaintiff asserts that

Defendants, all of whom are supervisors of various departments within the DOC, disseminated

his private information without his consent. (Id. at 2-3, 8.) He further maintains that Defendant

Wetzel’s failure to promptly notify him of the data breach “gave ample amount of time for [his]

private information to be sold/misused.” (Id. at 8.) Plaintiff alleges that because of the data

breach and the delay in notification, “he is 9.5 times more likely than the public to suffer identity

fraud or theft.” (Id.) Based on these allegations, Plaintiff asserts that Defendants violated his

“civil rights to privacy,” his rights under the FCRA, and “numerous State [p]rivacy [l]aws and

DOC policy.” (Id. at 3, 9.) He seeks declaratory and injunctive relief, as well as damages. (Id.

at 4, 10.)

II.     LEGAL STANDARD

        A.     Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(1)

        Defendants move for the dismissal of Plaintiff’s complaint pursuant to Rule 12(b)(1) of

the Federal Rules of Civil Procedure, asserting that the Court lacks subject-matter jurisdiction



                                                  2
over Plaintiff’s claims because he lacks standing to pursue them. (Doc. No. 15 at 4-7.) A

motion to dismiss a case for lack of standing is properly brought under Rule 12(b)(1) because

standing is a jurisdictional matter. See Ballentine v. United States, 486 F.3d 806, 810 (3d Cir.

2007). When evaluating a motion brought under Rule 12(b)(1), a court must first determine

whether the movant presents a facial or factual attack. See In re Schering Plough Corp.

Intron/Temodar Consumer Class Action, 678 F.3d 235, 243 (3d Cir. 2012). A facial challenge

contests the sufficiency of the pleadings, meaning a court must consider the allegations of the

complaint in the light most favorable to the plaintiff. See Gould Elec., Inc. v. United States, 220

F.3d 169, 176 (3d Cir. 2000). By contrast, when reviewing a factual attack, a court may consider

evidence outside the pleadings. See id.

       The Court construes Defendants’ standing challenge to be a facial attack given that they

provide no evidence outside the pleadings and that they maintain that Plaintiff has “fail[ed] to

allege an actual or imminent injury” to establish standing. (Doc. No. 15 at 6.) Pursuant to Rule

12(b)(1), the Court must accept as true all material allegations set forth in the complaint and

must construe those facts in favor of the non-moving party. See Ballentine, 486 F.3d at 810.

When evaluating whether a complaint adequately pleads the elements of standing, a court applies

the same standard of review as on a Rule 12(b)(6) motion to dismiss for failure to state a claim.

See In re Schering Plough, 678 F.3d at 243. Accordingly, a plaintiff must assert facts that

affirmatively and plausibly suggest that the pleader has the rights he claims (here, the right to

jurisdiction), rather than facts that are merely consistent with such a right. See Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 557 (2007).

       To establish standing, a plaintiff must first allege “an ‘injury in fact,’ or an ‘invasion of a

legally protected interest’ that is ‘concrete and particularized.’” See In re Horizon Healthcare



                                                  3
Servs. Inc. Data Breach Litig. (“In re Horizon”), 846 F.3d 625, 633 (3d Cir. 2017) (quoting

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). Second, the plaintiff must establish a

“causal connection between the injury and the conduct complained of.” See Lujan, 504 U.S. at

560. Finally, the plaintiff must allege the likelihood “that the injury will be redressed by a

favorable decision.” See id. at 561. “In the context of a motion to dismiss, [the United States

Court of Appeals for the Third Circuit has] held that the [i]njury-in-fact element is not Mount

Everest. The contours of the injury-in-fact requirement, while not precisely defined, are very

generous, requiring only that [the] claimant allege[] some specific, identifiable trifle of injury.”

Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 278 (3d Cir. 2014). “At the pleading stage,

general factual allegations of injury resulting from the defendant’s conduct may suffice, for on a

motion to dismiss [courts] presum[e] that general allegations embrace those specific facts that

are necessary to support the claim.” Lujan, 504 U.S. at 561.

       B.      Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6)

       Defendants also move for the dismissal of Plaintiff’s complaint pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure for failure to state a claim. (Doc. No. 15 at 7-8.) Federal

notice and pleading rules require the complaint to provide the defendant notice of the claim and

the grounds upon which it rests. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 232 (3d Cir.

2008). The plaintiff must present facts that, accepted as true, demonstrate a plausible right to

relief. See Fed. R. Civ. P. 8(a). Although Federal Rule of Civil Procedure 8(a)(2) requires “only

a short and plain statement of the claim showing that the pleader is entitled to relief,” a complaint

may nevertheless be dismissed under Federal Rule of Civil Procedure 12(b)(6) for its “failure to

state a claim upon which relief can be granted.” See Fed. R. Civ. P. 12(b)(6).




                                                  4
        When ruling on a motion to dismiss under Rule 12(b)(6), the court accepts as true all

factual allegations in the complaint and all reasonable inferences that can be drawn from them,

viewed in the light most favorable to the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009); In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). To prevent

dismissal, all civil complaints must set out “sufficient factual matter” to show that their claims

are facially plausible. See Iqbal, 556 U.S. at 678; Fowler v. UPMC Shadyside, 578 F.3d 203,

210 (3d Cir. 2009). The plausibility standard requires more than a mere possibility that the

defendant is liable for the alleged misconduct: “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged – but it has

not ‘show[n]’ – ‘that the pleader is entitled to relief.’” See Iqbal, 556 U.S. at 679 (citing Fed. R.

Civ. P. 8(a)(2)).

        Accordingly, the Third Circuit has identified the following steps that a district court must

take when reviewing a 12(b)(6) motion: (1) identify the elements that a plaintiff must plead to

state a claim; (2) identify any conclusory allegations contained in the complaint that are “not

entitled” to the assumption of truth; and (3) determine whether any “well-pleaded factual

allegations” contained in the complaint “plausibly give rise to an entitlement to relief.” See

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (internal citations and quotation

marks omitted). The Third Circuit has specified that in ruling on a Rule 12(b)(6) motion to

dismiss for failure to state a claim, “a court must consider only the complaint, exhibits attached

to the complaint, matters of public record, as well as undisputedly authentic documents if the

complainant’s claims are based upon these documents.” See Mayer v. Belichick, 605 F.3d 223,

230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d

1192, 1196 (3d Cir. 1993)).



                                                  5
        In the context of pro se prisoner litigation, the court must be mindful that a document

filed pro se is “to be liberally construed.” See Estelle v. Gamble, 429 U.S. 97, 106 (1976). A

pro se complaint, “however inartfully pleaded,” must be held to “less stringent standards than

formal pleadings drafted by lawyers” and can be dismissed for failure to state a claim only if it

appears beyond a doubt that the plaintiff can prove no set of facts in support of his claim that

would entitle him to relief. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

        C.      Section 1983 Standard

        Section 1983 is the vehicle by which private citizens may seek redress for violations of

federal constitutional rights committed by state officials. See 42 U.S.C. § 1983. The statute

states, in pertinent part:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured in an action at law, suit in
        equity, or other proper proceeding for redress.

Id. “Section 1983 is not a source of substantive rights,” but is merely a means through which “to

vindicate violations of federal law committed by state actors.” See Pappas v. City of Lebanon,

331 F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85

(2002)). To state a cause of action under Section 1983, a plaintiff must allege that: (1) the

conduct complained of was committed by persons acting under color of state law; and (2) the

conduct violated a right, privilege, or immunity secured by the Constitution or laws of the United

States. See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005) (quoting West

v. Atkins, 487 U.S. 42, 48 (1988)).




                                                   6
III.   DISCUSSION

       A.      Discussion of Plaintiff’s Standing

       Defendants first assert that Plaintiff’s complaint is subject to dismissal pursuant to Rule

12(b)(1) because Plaintiff lacks standing to sue. (Doc. No. 15 at 5.) Defendants maintain that

the Third Circuit “has held that in the event of a data breach, a plaintiff does not suffer a harm,

and thus does not have standing to sue, unless plaintiff alleges actual ‘misuse’ of the information,

or that such misuse is imminent.” (Id. at 6 (citing Reilly v. Ceridian Corp., 664 F.3d 38, 42 (3d

Cir. 2011)).) They argue that Plaintiff lacks standing because he “makes no claim or allegation

that his personal information was used for any improper purpose, or that he has suffered any

actual injury that rises above mere speculative harm.” (Id.) Plaintiff, however, suggests that the

“unauthorized dissemination of personal information causes an injury in and of itself, whether or

not the disclosure of that information increased the risk of identity theft or some other future

harm.” (Doc. No. 18 at 3.)

       As noted above, Plaintiff maintains that Defendants’ alleged unauthorized dissemination

of his personal information violated his right to privacy under § 1983 and violated his rights

under the FCRA. The Third Circuit has noted that “the violation of a statute can cause an injury

in fact and grant Article III standing.” See In re Horizon, 846 F.3d at 635. In In re Horizon, the

Third Circuit concluded that the plaintiffs had standing to sue based upon Horizon’s alleged

violation of the FCRA, which placed the plaintiffs at an increased risk for identity fraud and

theft. See id. at 634-641. The court recognized that the plaintiffs were alleging “the

unauthorized dissemination of their own private information—the very injury that FCRA is

intended to prevent.” See id. at 640. Thus, the court noted, the plaintiffs had alleged “a de facto

injury that satisfies the concreteness requirement for Article III standing.” See id.



                                                  7
       Here, like the plaintiffs in In re Horizon, Plaintiff alleges that Defendants violated his

rights under § 1983 and the FCRA by disseminating his personal information to AARMS

without obtaining his authorization to do so. He maintains that the resulting data breach places

him at greater risk to suffer from identity fraud and theft. (Doc. No. 1 at 8.) Given Plaintiff’s

allegations, and in light of the Third Circuit’s holding in In re Horizon, the Court concludes that

Plaintiff has stated a cognizable injury for Article III standing purposes. Accordingly, the Court

will deny Defendants’ motion to dismiss Plaintiff’s complaint pursuant to Rule 12(b)(1).

       B.      Discussion of Whether Plaintiff Has Failed to State a Claim

       Defendants also move for the dismissal of Plaintiff’s complaint pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure, arguing that his “claim that his private data was

unlawfully shared without his authorization or consent is unavailing.” (Doc. No. 15 at 8.)

Defendants maintain that: (1) “Plaintiff’s full name and home address are viewable on publicly

available sentencing documents associated with his arrest, charges and conviction”; (2) his

medical information was shared with AARMS, pursuant to 45 C.F.R. § 164.512(k)(5)(i)(F), for

“American Correctional Association auditing purposes”; and (3) “Plaintiff identifies no statute,

law or other authority that prohibits the [DOC] from providing [Plaintiff’s Social Security

number]” to third parties. (Id. at 7.)

       As noted above, Plaintiff maintains that Defendants violated his rights under § 1983 and

the FCRA by disseminating his personal information without his authorization and consent.

Defendants, however, have not addressed whether Plaintiff has a right to privacy regarding such

information under § 1983 and whether Plaintiff can maintain a claim for relief under the FCRA,

and at this juncture, the Court cannot properly consider these issues absent briefing from the

parties. Accordingly, the Court will deny Defendants’ motion to dismiss Plaintiff’s complaint



                                                 8
pursuant to Rule 12(b)(6) without prejudice to their right to file a renewed motion addressing

Plaintiff’s claims under § 1983 and the FCRA.

IV.    CONCLUSION

       For the foregoing reasons, the Court will deny Defendants’ motion to dismiss (Doc. No.

14) without prejudice. Defendants will be permitted to file a renewed motion to dismiss that

addresses whether Plaintiff has stated plausible claims for relief pursuant to § 1983 and the

FCRA. An appropriate Order follows.




                                                 9
